_____________

                                No. 95-3623WA
                                _____________

Robert A. Miller, et al.,           *
                                    *
                 Appellees,         *   Appeal from the United States
                                    *   District Court for the Western
      v.                            *   District of Arkansas.
                                    *
Rev. Joseph Orlando, et al.,*       *   [UNPUBLISHED]
                                    *
                 Appellants.        *
                              _____________

                          Submitted:   July 5, 1996

                            Filed: November 6, 1996
                                _____________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     Nineteen would-be intervenors appeal the district court's order
denying as untimely under Federal Rule of Civil Procedure 24 their petition
to intervene in an action involving a 1990 civil judgment against Tony
Alamo.   Having carefully reviewed the record and the partes' briefs, we
conclude no error of law appears, and an extended opinion is unwarranted.
Accordingly, we affirm.     See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     *An official caption containing a complete list of parties is
on file and available for inspection in the Office of the Clerk of
the Court, United States Court of Appeals for the Eighth Circuit.